DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 11/12/2021 in which claims 17 and 18 have been amended, claims 19-20 have been cancelled.
Applicant has submitted an electronic Terminal Disclaimer for US Patent No.10,916,314 to overcome double patenting rejection.
      Claims 1-18 are pending for examination.
	The terminal disclaimer filed on 11/12/2021 has been reviewed and accepted.
	The terminal disclaimer has been recorded.

Allowable Subject Matter
    Claims 1-18 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “an input/output buffer disposed to the peripheral circuit region and configured to transfer the sensed data to an external device in the read operation, and a control logic disposed to the peripheral circuit region and configured to control the page buffer, the address buffer, and the input/output buffer in the read operation,
wherein the control logic performs a first read operation having at least two Sensing Operations on a program State among program states; determines a level of a read voltage to identify at least one program state lower than the program state according to results of the at least two sensing operations, and performs a second read operation using the determined level”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2-10, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 11, the prior art does not teach or suggest the claimed invention having “performing a first read operation having at least two sensing operations on a program state among program states: determining a level of a read voltage to identify at least one program state lower than the program state according to results of the at least two sensing operations, and performing a second read operation using the determined level”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 12-16, the claims have been found allowable due to their dependencies to claim 11 above. 
Regarding independent claim 17, the prior art does not teach or suggest the claimed invention having “wherein the controller performs a first read operation having at least two sensing operations on program state among program states: determines a level of a read voltage to identify at least one program state lower than the program state according to results of the at least two sensing operations, and performs a second read operation using the determined level”, in combination of other limitations thereof as recited in the claim.
          Regarding claim 18, the claim has been found allowable due to their dependency to claim 17 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827